Title: University of Virginia: Statement of income and expenditures, 28 May 1826, 28 May 1826
From: Jefferson, Thomas
To: 

Estimate for 1826. made May 28. 26.Demands which must be met promptlyResources.DAnnuity for 182615,000Salaries of 7. Professors @ 1,50010,500Rent of 6. Hotels1,200.Law do for 6. months750Dormitory rent, suppose 164 studts @ 8.D.1,312Orindary expences of the establmt3,500University do suppose 170@15.D2,550Clock and bell1,000Duties remitted by Congress…about2,650Librarian & Secy of Faculty200Marx & co. Lond. balce in their hands. probably abt40015,950the following demands or not so peremptory, but still shouldbe pd within the year by borrowing the deficit from the Library. 8075.11Arrearages of sbscrptns suppose ½ this year, say3,000Dome room, finishing compleat. approprn6,00026,112Anatomical hall. whole cost. estimate4,000Debts additional to the aboveLantherns or gaslights26,112Resources 1827.Demands1827.Annuity15,000Salaries of 8. Professors12,000Rent of 6. Hotels1,200Librarian & Secy of Faculty200109. Dormitories1,708Ordinary expences3,500University. rent for 218. Studts certain @ 153,270Debt to Perry payable in 1827. (I guess)3,500Increase of Students. suppose 50650Surplus towds paying debt to Library5,628arrearages of subscriptions, last half3,00024,82824,828Resources 1828Salaries of 8. Professors12,0001828.Annuity15,000Librarian & Secy of Faculty200Hotels rent. 61,200Ordinary expences3,500Dormitories. 109.1,708balance of Library debt2,447.11University rent for 300. students @  15.4,500Surplu for errors in above statemts contingencies Etc4,260.8922,40822,408.1829. 30. 31. Etc the Annual Surplus for additional Professors, books & apparatus buildings & all Contingencies will be 6,708.D.University. Incomings for 1826.conjecturalCorrectedOutgoings from Jan. 1. 1826.ConjecturalCorrectedAnnuity for 1826.15,000.Salaries of 7. Professors @ 1500.D10,500.Rent of 6. Hotels1,200.Law do 8. months1,000.Dormitory rent. suppose 154. @ 8.D.1,232Librarian150.University rent. suppose 160. @ 15.D.2,400.Secretary of the Faculty50Duties to be remitted by Congress3,000.Ordinary expences of the establishment3,500.Arrearages of subscriptions3,724.Debt to Library fundCash in handto Perryto othersto finish Anatomical theatre4. Oval rooms & presses for useClock and bell1,000.Fire engineContingenciesLibrary fundit’s actual applicationsDonation of 182450,000.Repayment to Genl fund for books & Apparatus7,677.81To finish Library room and presses.6,000.advance to Hilliard for books18,000.advance for Philosophical apparatus6,300.for Anatomical do3,157.50Paid for Chemical apparatus500.Transportation and Miscellanies to Jan. 1. 26289.58Periodical publications.ContingenciesAnnual ordinary expences of the EstablishmentBursar’s commission on, suppose 20.M.D.200.Proctor’s salary1,500.Janitor’s wages and provisions	200.Overseer’s do200hire & maintenance of 10. laborers and 1. woman.950a horse100.taxes on land and laborers15Contingencies324.3,500.